PER CURIAM.
This matter is before us on petition of the Florida Board of Bar Examiners for amendment of the Rules of the Supreme Court of Florida Relating to Admissions to the Bar. *214In our decision filed February 26, 1981, approving substantial amendments to the Bar admissions rules, we acknowledged the suggestion in one of the responses to the proposed changes that there be lay representation on the Board. During oral argument of its recommended amendments, the Board advised this Court that it was studying this question. We directed the Board to continue its study and to make its recommendation to this Court by July 15, 1981, as to whether there should be nonlawyer representation on the Board and, if so, what the extent of this representation should be and what the procedure should be for selecting nonlawyer Board members. In re Petition of the Florida Board of Bar Examiners for Amendment of the Rules of the Supreme Court of Florida Relating to Admissions to the Bar, 397 So.2d 627 (Fla. 1981). The Board made its report to the Court on July 15, 1981, and suggested that lay members be included on the Board. In its report, the Board laid out the procedure for selection of lay members and their term of office and informed this Court that implementation of these recommendations would require further amendments to the admissions rules. We invited The Florida Bar to file its response, which it did on August 27, 1981. We approved in principle the recommendations and requested that the Board take the necessary steps to petition this Court for an appropriate rule change.
The Florida Board of Bar Examiners now petitions this Court to amend the Rules of the Supreme Court of Florida Relating to Admissions to the Bar to include lay members on the Board. These recommended changes consist of an increase in the Board’s membership from twelve members to fifteen; a three-year term of office for the lay members, with the first lay member to be appointed upon adoption of these amendments, the second to be appointed effective November 1,1982, and the third to be appointed effective November 1, 1983; and the appointment by the Supreme Court of each lay member from a list of three nominees recommended by a joint committee composed of six members, three from the Board of Bar Examiners and three from the Board of Governors of The Florida Bar.
We approve the Board’s proposed changes and hereby adopt the amendments appended to this order, effective 12:01 a. m., April 1, 1982. The lay member appointed upon the effective date of these amendments shall serve until October 31, 1984. We will entertain comments and objections to these amendments prior to March 1, 1982.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.
ARTICLE I
FLORIDA BOARD OF BAR EXAMINERS



Section 2. There is hereby created a Florida Board of Bar Examiners consisting of twelve members of The Florida Bar^ and three lav members of the general public. The members now constituting said Board shall continue to hold office for the terms now appointed-, and their successors shall continue to be selected and appointed in the manner prescribed in Article I of the Rules Relating to Admissions to The Florida Bar.
a. Attorney Members of the Board. As the terms of the attorney members expire, all appointments shall be for no more than five years, and any vacancy occurring during any term shall be filled by appointment. No person attorney appointed by the Court as a result of a vacancy occurring during a term shall be appointed for more than five years, and the term of all such appointments shall be extended to October 31 of the last year of such term.
b. Lav Members of the Board. All appointments of lav members shall be for no more than three years, and any vacancy occurring during any term shall be filled bv appointment. Initially, the first lav member shall be appointed effective November 1. 1981. the second lav member shall be appointed effective November 1. 1982. and *215the third lav member shall be appointed effective November 1. 1983. No lav member appointed bv the Court as a result of a vacancy occurring during a term shall be appointed for more than three years, and the term of all such appointments shall be extended to October 31 of the last year of such term.
Section 3. The Board of Governors of The Florida Bar shall submit to the Court not less than thirty days prior to the expiration of any the term* of any attorney member of the Board, and in case of a vacancy, within thirty days thereafter, its recommendations with respect to appointees. Such group of recommended appointees shall be thrice the number to be appointed.
A joint committee composed of three members of the Board and three members of the Board of Governors of The Florida Bar shall submit to the Court not less than thirty days prior to the expiration of the term of anv lav member of the Board, and in the case of a vacancy, within thirty days thereafter, its recommendations with respect to appointees. Such group of recommended appointees shall be thrice the number to be appointed.
The following provisions will be pertinent in connection with the nominations to membership on the Board:
a. Qualifications. A — feas—examiner should Attorney members shall be a practicing attorneys with scholarly attainments and an affirmative interest in legal education and requirements for admission to the bar. Lav members shall have an academic Bachelor’s Degree. It is desirable that lav members possess educational or work-related experience of value to the Board such as educational testing, accounting, statistical analysis, medical or psychologically related sciences.